DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the patent number (10,729,342) of US Application Serial No. 15/907,980 needs to be added to the Cross-Reference to Related Applications section.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnett et al. US 2010/0145221.
Regarding claim 1: Brunnett discloses a cuff 160 (figures 2A and 3) including a body 172/174 (figure 2A) having a first end, a second end, and defining a first channel 180 (figure 2A) to receive a nerve 22 (figure 7), the cuff 160 further including a first 152 and second 162 ear (figures 2A, 3, 6 and 7) extending radially outward from the body, wherein a second channel (best seen in figure 5, the channel runs down the arm 169) is formed in the first ear 152, wherein the body further defines a gap and a width of the 
Regarding claims 4-7:  Brunnett discloses that the ears are connected by a hinge segment 177 (figure 7) so that the distance between ears is variable and is made of an elastomeric material (paragraph 0115) and varying the distance between the ears equates to varying the width of the gap which is considered to be nonlinear and considered to be wavy(figure 7). 
Regarding claim 10: Brunnett discloses that the ears extend radially outward from the first channel (figures 2A and 7).
Regarding claim 14: Brunnett discloses that the width of the gap is uniform (figure 7). 
Regarding claim 15:  Brunnett discloses that the body 172/174 has a semi-circular cross-section at both the first and second ends (figures 2A and 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. US 2010/0145221 in view of Duysens US 6,308,105.
Regarding claim 2: Brunnett discloses the claimed invention however Brunnett does not specifically disclose a second electrode within the cuff.  Duysens however teaches of a similar nerve cuff (figures 4-5) which has 4 electrodes.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett to include more than one electrode, as taught by Duysens, in order to stimulate or record from more than one area.
Regarding claim 8: Brunnett discloses the claimed invention however Brunnett does not specifically disclose identical first and second ears. Duysens however teaches of a similar device with identical first and second ears (figures 4-5).   It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett to include identical first and second ears, as taught by Duysens, in order to have a symmetrical device that can be used with a stylet for delivery.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. US 2010/0145221 in view of Mouissie US 5,421,748. 
Regarding claim 3:  Brunnett discloses the claimed invention however Brunnett does not specifically disclose a conical lead-in feature.  Mouissie however teaches of using conical lead-ins (column 3, lines 1-12).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett to include conical lead-ins, as taught by Mouissie, in order to connect terminals.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. US 2010/0145221.
Regarding claim 9:  Brunnett discloses the claimed invention including a textured ear 154 (figure 2A).  A mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F .2d 699, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI. B.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brunnett to have both ears textured.  
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-10 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 12 and 15 of U.S. Patent No. 10,729,342. Although the claims at issue are not identical, they are not patentably distinct from each other.
16/929,886
10,729,342
Common subject matter 
1
1
An electrode assembly for receiving a nerve; the electrode assembly comprising: a cuff including a body having a first end, a second end, and defining a first channel configured to receive the nerve, the cuff further including first and second ears extending radially outwardly from the body; wherein a second channel is formed in the first ear; wherein the body further defines a nonlinear gap and a width of the gap is variable and configured to support a degree fixation of less than 360 degrees of a circumference of the nerve; an electrode supported by and positioned within the second channel; and a lead wire assembly interconnected to the electrode and extending within the second channel.
2
2
a second electrode positioned within the cuff.

3
the second channel includes a conical lead-in feature.
4
4
the ears are interconnected by a hinge segment such that a distance between the first and second ears is variable.
5
5
the hinge segment is made of an elastomeric material.
6
6
varying the distance between the first and second ears correspondingly varies the width of the gap.
8
8
the first and second ears are identically configured.
9
9
the first and second ears have a textured surface.
10
10
the first and second ears extend radially outwardly from the first channel.
14
12
the width of the gap is uniform.
15
15
the body has a semi-circular cross- section at both of the first and second ends.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792